DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-19 are objected to because of the following informalities:  The examiner suggests changing “Claim” to “claim” in each of these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6, 10 and 18, the recitation “greatest” and “greatest width” is indefinite.  What does “greatest” mean?  Make limitation definite.
For the purpose of examination, the recitation “greatest” and “greatest width” in claims 6, 10 and 18 will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akabane (JP-2019176105-A). 
As to claim 1, Akabane discloses a light source device (Fig. 2; 1 light emitting device) comprising: a light source (12 LED which emits primary light) configured to emit excitation light; a phosphor (150 wavelength conversion material) which the excitation light enters (abstract), the phosphor (150) being configured to emit fluorescence different in wavelength from the excitation light (English Translation page 3/7 paragraph beginning “The wavelength conversion layer 15…”); a plurality of first nanoantennas (161 first metal material) provided to the phosphor (150); and a plurality of second nanoantennas (162 second metal material) provided to the phosphor (150), wherein each of the first nanoantennas is formed of metal (english translation page 3/7 paragraph beginning “The first metal material 161…” Make them of aluminum.), each of the second nanoantennas is formed of a material (english translation page 3/7 paragraph beginning “The first metal material 161…” Make them out of gold) higher in melting point (English translation  page 3/7 paragraph beginning “The first metal material 161…”;  plurality of metal materials so choose one material aluminum for 161 and a second material gold for 162. Thus two materials a plurality of metal materials.) than the metal (gold is higher in melting point then aluminum), an arrangement area of the plurality of second nanoantennas overlaps an irradiation area with the excitation light in a plan view viewed from a normal direction of the phosphor (see Fig. 2), and an electric field enhancement of the fluorescence is achieved by each of the first nanoantennas and each of the second nanoantennas (English translation page 3/7 paragraph beginning “The occurrence of localized surface plasmon resonance…”).

As to claim 2, Akabane discloses wherein the phosphor includes a first surface (bottom surface of 15), the plurality of first nanoantennas (161) and the plurality of second nanoantennas (162) are arranged at a first surface side (at means near;), and the plurality of first nanoantennas (161) is arranged at (at means near) an outer side (outer side of 162) of the second nanoantennas (162) in the plan view.  

As to claim 3, Akabane discloses wherein a distance between the first nanoantennas (161) and a distance between (This can be seen in Fig. 2 and 3) the second nanoantennas (162) are equal to each other.

As to claim 8, Akabane discloses wherein the metal of each of the first nanoantennas (161) is one of silver, aluminum (english translation page 3/7 paragraph beginning “The first metal material 161…” Make them of aluminum. English Translation page 5/7 paragraph beginning “In Example 1, the nano…”   150 nm), and gold. 

As to claim 11, Akabane discloses further comprising: a transparent substrate (14 base material- quartz glass) transparent with respect to the excitation light and the fluorescence (English translation page 3/7 paragraph beginning “The base material 14 is formed…”), wherein the phosphor (15), the plurality of first nanoantennas (161), and the plurality of second nanoantennas (162) are disposed on a surface of the transparent substrate (14), and the plurality of first nanoantennas and the plurality of second nanoantennas are disposed inside the phosphor (15; see Fig. 2).

 As to claim 12, Akabane discloses further comprising: a reflecting layer (Fig. 2; 13 reflecting member) configured to reflect the fluorescence (English translation page 3/7 paragraph beginning “The reflective member 13…”), wherein the phosphor (15) has a first surface (Fig. 2 bottom surface of 15) and a second surface (top surface of 15) opposed to each other, the excitation light enters the first surface (Fig. 2), the plurality of first nanoantennas (161) and the plurality of second nanoantennas (162) are arranged at a first surface side (at means near.), and the reflecting layer (13) is disposed at a second surface side (at means near; 13 is near to the top surface of 15.).

Claim(s) 1-5, 7-8, 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki (US Pub. 2021/0033756). 
As to claim 1, Matsuki discloses a light source device (Fig. 3 and 20; 13 light source+20 wavelength converting element) comprising: a light source (13) configured to emit excitation light (0148); a phosphor (21) which the excitation light (0148) enters, the phosphor (21) being configured to emit fluorescence (L2 secondary light) different in wavelength from the excitation light (yellow different from blue; 0041 and 0042;0148); a plurality of first nanoantennas (231 Metallic antenna;0053; Fig. 2 W1 width of 231 and 241; 0053) provided to the phosphor (21); and a plurality of second nanoantennas (241 dielectric antenna; Fig. 2) provided to the phosphor (21), wherein each of the first nanoantennas is formed of metal (0055 choose gold), each of the second nanoantennas is formed of a material higher (0056 TiO2) in melting point (3349 F (TiO2) > 1947.52 F(gold)) than the metal (231), an arrangement area of the plurality of second nanoantennas overlaps an irradiation area with the excitation light (L1) in a plan view viewed from a normal direction of the phosphor (see Fig. 3), and an electric field enhancement of the fluorescence is achieved by each of the first nanoantennas and each of the second nanoantennas (0060; 0136).

As to claim 2, Matsuki discloses wherein the phosphor includes a first surface (top surface of 21), the plurality of first nanoantennas (231) and the plurality of second nanoantennas (241) are arranged at a first surface side (at means near thus limitation met), and the plurality of first nanoantennas (231) is arranged at an outer side (at means near.) of the second nanoantennas (241) in the plan view (Figs. 1-3).

As to claim 3, Matsuki discloses wherein a distance (P1 or P2) between the first nanoantennas (231) and a distance between the second nanoantennas (241) are equal to each other (Looking at Fig. 2 there is symmetrical matrix showing that the distances are equal.).

As to claim 4, Matsuki discloses wherein the arrangement area of the plurality of second nanoantennas (Fig. 3; 241) is included in an area of a half-value width of power of the excitation light (Full Width Half Maximum.  The plurality of second nanoantennas are arranged in an area receiving the power spectral distribution of full width half maximum of the excitation light L1.  The excitation light is emitted as a power spectral distribution.).  

As to claim 5, Matsuki discloses wherein the arrangement area of the plurality of second nanoantennas (241) is included in an area of a 1/e2-value width of power of the excitation light (The excitation light power spectral distribution will have a value width at 1/e2 of power, and this will go through/to the second nanoantennas.  So the second nanoantennas are included in an area of a 1/e2-value width).  
 
As to claim 7, Matsuki discloses wherein the material of each of the second nanoantennas is one of a dielectric material (241 dielectric antenna;0049), a semiconductor material, and an insulating material.

As to claim 8, Matsuki discloses wherein the metal of each of the first nanoantennas is one of silver, aluminum, and gold (0055).

As to claim 12, Matsuki discloses further comprising: a reflecting layer configured to reflect the fluorescence (0011), wherein the phosphor (21) has a first surface (top surface of 21) and a second surface (bottom surface of 21) opposed to each other (Fig. 3), the excitation light (L1) enters the first surface, the plurality of first nanoantennas and the plurality of second nanoantennas are arranged at a first surface side (at means near; Fig. 2 and 3), and the reflecting layer (0011 is a reflector, a dichroic reflector.) is disposed at a second surface side (0011; at means near; 51 first dichroic mirror; Fig. 7).

 As to claim 13, Matsuki discloses further comprising: a first film (0011) configured to transmit the excitation light and reflect the fluorescence (0011), wherein the phosphor (21) has a first surface (top surface of 21) and a second surface (bottom surface of 21) opposed to each other, the excitation light (Fig. 3; L1) enters the second surface, the plurality of first nanoantennas (231) and the plurality of second nanoantennas (241) are arranged at (at means near) a first surface side (see Fig. 3; top side of 21), and the first film is disposed at a second surface side (0011; at means near; 51 first dichroic mirror; Fig. 7). 

As to claim 14 (alternate rejection), Matsuki discloses further comprising: a plurality of third nanoantennas (Divide the 241 into two groups one the plurality of first nanoantennas and the other a plurality of third nanoantennas) provided to the phosphor (21), wherein the plurality of third nanoantennas (other of 241) is disposed at the second surface side (at means near), and the excitation light is diffracted by the plurality of third nanoantennas (see Fig. 20; LW, white light, shows L11 primary light expanding at an angle so it is diffracting.).  

As to claim 15, Matsuki discloses wherein the plurality of third nanoantennas (other 231) is arranged inside (Fig. 1 and 2 show that the other 231 are inside the periphery of the first film 51.  ) the first film (51).

As to claim 16, Matsuki discloses wherein the plurality of third nanoantennas (second group of 331 metallic antennas; Fig. 7) is arranged at a position at the second surface side (at means near), the position corresponding to the plurality of second nanoantennas (441 dielectric antennas).  
 
As to claim 17, Matsuki discloses wherein a material of each of the third nanoantennas (other ones of 241) is one of a dielectric material (0056) and a semiconductor material.  

As to claim 19, Matsuki discloses a projector (Fig. 21; 1 projector) comprising: the light source device according to Claim 1 (2 light source device; 20; 0155); a light modulation device (4R, 4B and 4G light modulating device) configured to modulate light emitted from the light source device (2); and a projection optical device (6 projection optical device) configured to project the light modulated by the light modulation device (Fig. 21; 0166).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 9, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki.
Regarding claim 6, Matsuki discloses wherein a greatest width (Fig. 2, W1) in the plan view of the plurality of first nanoantennas (231) is determined and a greatest width (Fig. 2; W1) in the plan view (Fig. 2) of the plurality of second nanoantennas (241) is determined except for wherein a greatest width in the plan view of the plurality of first nanoantennas is determined in accordance with a condition in which localized surface plasmon resonance occurs in the plurality of first nanoantennas, and a greatest width in the plan view of the plurality of second nanoantennas is determined in accordance with a condition in which Mie resonance occurs in the plurality of second nanoantennas.
Matsuki teaches the limitations above.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein a greatest width in the plan view of the plurality of first nanoantennas is determined in accordance with a condition in which localized surface plasmon resonance occurs in the plurality of first nanoantennas, and a greatest width in the plan view of the plurality of second nanoantennas is determined in accordance with a condition in which Mie resonance occurs in the plurality of second nanoantennas”.
It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the greatest width in the plan view of the plurality of first nanoantennas and the greatest width in the plan view of the plurality of second nanoantennas of Matsuki  with the limitation “wherein a greatest width in the plan view of the plurality of first nanoantennas is determined in accordance with a condition in which localized surface plasmon resonance occurs in the plurality of first nanoantennas, and a greatest width in the plan view of the plurality of second nanoantennas is determined in accordance with a condition in which Mie resonance occurs in the plurality of second nanoantennas” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or adjusting greatest width adjusts the effect of the nanoantennas.

Regarding claim 9, Matsuki discloses further comprising: a first layer (Fig. 5; 35 second dielectric layer) disposed on a periphery (at least part of the periphery) of each of the first nanoantennas (331 plurality of metallic antennas) and a periphery (at least a part of the periphery) of each of the second nanoantennas (441 plurality of dielectric antennas), wherein the first layer (35) is lower in refractive index  (0075 for the first layer choose Al2O3 which has a refractive index of 1.76) than the second nanoantennas (0056 refractive index of TiO2 is 2.49), except for and a distance between the first nanoantennas and a distance between the second nanoantennas each fulfill a Rayleigh anomaly condition.
Matsuki teaches a distance between the first nanoantennas and a distance between the second nanoantennas.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “and a distance between the first nanoantennas and a distance between the second nanoantennas each fulfill a Rayleigh anomaly condition”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the distance between the first nanoantennas and the distance between the second nanoantennas of Matsuki with the limitation “distance between the first nanoantennas and a distance between the second nanoantennas” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and adjusting distance between the first and second nanoantennas adjusts the effect of the nanoantennas.

Regarding claim 10, Matsuki discloses wherein a greatest width of the second nanoantennas (241) along an arrangement direction of the plurality of second nanoantennas (241) (Fig. 2); a greatest width (Fig. 2) of the first nanoantennas along an arrangement direction (Fig. 2) of the plurality of first nanoantennas (Fig. 2) except for a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas is smaller than a greatest width of the first nanoantennas along an arrangement direction of the plurality of first nanoantennas.
Matsuki teaches the first nanoantennas and the second nanoantennas have a greatest width (see above).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas is smaller than a greatest width of the first nanoantennas along an arrangement direction of the plurality of first nanoantennas”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the greatest widths of the first nanoantennas and the second nanoantennas of Matsuki with the limitation “a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas is smaller than a greatest width of the first nanoantennas along an arrangement direction of the plurality of first nanoantennas” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or adjusting greatest width adjusts the effect of the nanoantennas..

Regarding claim 18, Matsuki discloses a greatest width of the third nanoantennas (other of 241) along an arrangement direction of the plurality of third nanoantennas (241 other; Figs 1-3) a greatest width of the second nanoantennas (1st group of 241) along an arrangement direction of the plurality of second nanoantennas (241; Figs 1-3) except for wherein a greatest width of the third nanoantennas along an arrangement direction of the plurality of third nanoantennas is smaller than a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas.
Matsuki teaches the limitations as shown above.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein a greatest width of the third nanoantennas along an arrangement direction of the plurality of third nanoantennas is smaller than a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the greatest widths of the third and second nanoantennas of Matsuki with the limitation “wherein a greatest width of the third nanoantennas along an arrangement direction of the plurality of third nanoantennas is smaller than a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or adjusting greatest width adjusts the effect of the nanoantennas..

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane.
Regarding claim 6, Akabane discloses wherein a greatest width in the plan view (English Translation page 5/7 paragraph beginning “In Example 1, the nano…”   150 nm) of the plurality of first nanoantennas (161) and a greatest width (English Translation page 5/7 paragraph beginning “In Example 1, the nano…”   150 nm) in the plan view of the plurality of second nanoantennas (162) is determined except for wherein a greatest width in the plan view of the plurality of first nanoantennas is determined in accordance with a condition in which localized surface plasmon resonance occurs in the plurality of first nanoantennas, and a greatest width in the plan view of the plurality of second nanoantennas is determined in accordance with a condition in which Mie resonance occurs in the plurality of second nanoantennas.
Akabane teaches the limitations above.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein a greatest width in the plan view of the plurality of first nanoantennas is determined in accordance with a condition in which localized surface plasmon resonance occurs in the plurality of first nanoantennas, and a greatest width in the plan view of the plurality of second nanoantennas is determined in accordance with a condition in which Mie resonance occurs in the plurality of second nanoantennas”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the greatest width in the plan view of the plurality of first nanoantennas and the greatest width in the plan view of the plurality of second nanoantennas of Akabane  with the limitation “wherein a greatest width in the plan view of the plurality of first nanoantennas is determined in accordance with a condition in which localized surface plasmon resonance occurs in the plurality of first nanoantennas, and a greatest width in the plan view of the plurality of second nanoantennas is determined in accordance with a condition in which Mie resonance occurs in the plurality of second nanoantennas” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or adjusting greatest width adjusts the effect of the nanoantennas..

Regarding claim 10, Akabane discloses wherein a greatest width of the second nanoantennas (162) along an arrangement direction of the plurality of second nanoantennas (English Translation page 5/7 paragraph beginning “In Example 1, the nano…”   150 nm); a greatest width of the first nanoantennas along an arrangement direction of the plurality of first nanoantennas (161; English Translation page 5/7 paragraph beginning “In Example 1, the nano…”   150 nm)) except for a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas is smaller than a greatest width of the first nanoantennas along an arrangement direction of the plurality of first nanoantennas.
Akabane teaches the first nanoantennas and the second nanoantennas have a greatest width (see above).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas is smaller than a greatest width of the first nanoantennas along an arrangement direction of the plurality of first nanoantennas”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the greatest widths of the first nanoantennas and the second nanoantennas of Akabane with the limitation “a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas is smaller than a greatest width of the first nanoantennas along an arrangement direction of the plurality of first nanoantennas” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or adjusting greatest width adjusts the effect of the nanoantennas.
	
Claim(s) 13, 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane in view of Imada et al. (WO 2016208644 A1).
Regarding claim 13, Akabane discloses the invention above except for further comprising: a first film configured to transmit the excitation light and reflect the fluorescence, wherein the phosphor has a first surface and a second surface opposed to each other, the excitation light enters the second surface, the plurality of first nanoantennas and the plurality of second nanoantennas are arranged at a first surface side, and the first film is disposed at a second surface side.
Imada teaches further comprising: a first film (Fig. 2B; 11 dichroic mirror substrate) configured to transmit the excitation light and reflect the fluorescence (English translation page 4/16 paragraph beginning “When the substrate 11…”), wherein the phosphor (13 wavelength conversion layer) has a first surface (top surface of 13) and a second surface (bottom surface of 13) opposed to each other, the excitation light enters the second surface, the plurality of first nanoantennas (choose a plurality of 16s nanostructures) and the plurality of second nanoantennas (choose a plurality of the remaining nanostructures) are arranged at a first surface side (at means near), and the first film (11) is disposed at a second surface side (see Fig. 2B).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use first film/phosphor first and second nanoantenna configuration as taught by Imada for use in the light source device as disclosed by Akabane to utilize a dichroic mirror which prevents fluorescent light from emitting in the wrong direction while emitting in the correct direction while allowing excitation light through (English translation page 4/19 paragraph beginning “When the substrate 11…”).

As to claim 14, Akabane discloses  further comprising: a plurality of third nanoantennas (English translation page 5/7 paragraph beginning “In Example 2,…”; three metal materials; the third) provided to the phosphor (English Translation 2/7 last paragraph), wherein the plurality of third nanoantennas is disposed at the second surface side (at means near.), and the excitation light is diffracted by the plurality of third nanoantennas (abstract; diffraction).  

As to claim 14 (Alternative rejection), Akabane discloses  further comprising: a plurality of third nanoantennas (English translation page 5/7 paragraph beginning “In Example 1,…” silicone resin) provided to the phosphor (English Translation 2/7 last paragraph), wherein the plurality of third nanoantennas is disposed at the second surface side (at means near.), and the excitation light is diffracted by the plurality of third nanoantennas (abstract; diffraction).

Regarding claim 16, Akabane discloses wherein the plurality of third nanoantennas (English translation page 5/7 paragraph beginning “In Example 2,…”) is arranged at a position at(at means near) the second surface side (bottom surface of 15), the position corresponding to the plurality of second nanoantennas (English translation page 5/7 paragraph beginning “In Example 2,…”).  

As to claim 17, Akabane discloses wherein a material of each of the third nanoantennas is one of a dielectric material (English translation page 5/7 paragraph beginning “In Example 1,…” silicone resin is dielectric) and a semiconductor material.  

Regarding claim 18, Akabane discloses a greatest width of the third nanoantennas along an arrangement direction (Fig. 2 and 3) and a greatest width of the second nanoantennas (They inherently have a width) along an arrangement direction (Fig. 2 and 3) except for wherein a greatest width of the third nanoantennas along an arrangement direction of the plurality of third nanoantennas is smaller than a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas.
Akabane teaches the limitations as disclosed above.  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein a greatest width of the third nanoantennas along an arrangement direction of the plurality of third nanoantennas is smaller than a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas”.  It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the greatest widths of the third and second nanoantennas of Akabane with the limitation “wherein a greatest width of the third nanoantennas along an arrangement direction of the plurality of third nanoantennas is smaller than a greatest width of the second nanoantennas along an arrangement direction of the plurality of second nanoantennas” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A).
	

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akabane in view of Suzuki et al. (US Pub. 2020/0033536).
Regarding claim 19, Akabane discloses the light source device according to Claim 1 (see rejection to claim 1);  except for a projector comprising: a light modulation device configured to modulate light emitted from the light source device; and a projection optical device configured to project the light modulated by the light modulation device.
Suzuki teaches A projector comprising: a light modulation device (Fig. 1; 4R, 4G and 4B light modulation device) configured to modulate light emitted from the light source  device (2 light source device); and a projection optical device (6 projection optical device) configured to project the light modulated by the light modulation device (0015).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use projector as taught by Suzuki for use with the light source device as disclosed by Akabane to increase the usefulness of the light source device by providing use in a projector (Fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iguchi et al. (CN112349744A) discloses an Image Display element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G. Z./
Examiner, Art Unit 2875     


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875